Citation Nr: 1037158	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-15 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for 
posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran and M. M.

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1968 to May 1970, including combat service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decision in October 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The claim for a total disability rating for compensation based on 
individual unemployability is REMANDED to the RO via the Appeals 
Management Center  in Washington, D.C.


FINDING OF FACT

Throughout the appeal period posttraumatic stress disorder has 
been productive of occupational and social impairment with 
deficiencies in most areas, as described in the General Rating 
Formula for Mental Disorders, including the symptoms associated 
with the diagnosis of posttraumatic stress disorder under the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, (DSM-IV) of the American Psychiatric Association, which 
is referred to in 38 C.F.R. § 4.130 (rating mental disorders), 
but not covered in the rating criteria; total occupational and 
social impairment is not shown. 








CONCLUSION OF LAW

The criteria for a 70 percent rating for posttraumatic stress 
disorder have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 






In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
September 2008.  The Veteran was notified of the type of evidence 
needed to substantiate the claim for a higher rating, namely, 
evidence to show that the disability was worse and the effect the 
disability had on employment.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability assignable.

As for the content and for the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice)); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim); and of Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific 
notice, namely, a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  No 
further VCAA notice is required. 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records.  The Veteran 
was afforded VA examinations.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In a rating decision dated in June 2004, the RO granted service 
connection for posttraumatic stress disorder and assigned an 
initial rating of 10 percent, effective December 24, 2003.  

In a rating decision in August 2007, the RO increased the rating 
to 50 percent effective April 4, 2007.  

The current claim for increase was received at the RO in August 
2008. 

VA records show that in October 2007 the Veteran complained of 
stress at work, nervousness, depression, recurrent intrusive 
thoughts of combat, insomnia, nightmares, and irritability.  In 
November 2007, the Veteran was doing pretty good, but he was 
anxious over job stress.  He denied any suicidal or homicidal 
thoughts.    In December 2007, the Veteran stated that he 
continued to work, but with a lot of stress.  

Record of a Veterans Center from November 2007 to July 2008 
chronicle the Veteran's participation in group therapy.  The 
Veteran's symptoms were intrusive recollections, anxiety, 
irritability, and sleep disturbance.   

VA records show that in January 2008 the Veteran stated that he 
was participating in weekly group therapy at a Veterans Center.  
He stated that he stayed stressed a lot.  Later in January2008, 
the Veteran was provided individual therapy because of worsening 
symptoms of posttraumatic stress disorder and complicated 
bereavement.  He denied any suicidal ideation, but that he still 
had stress on the job.  In March 2008, the Veteran stated that he 
was worried about finances and his job.  He discussed relaxation 
techniques with his therapist.  He indicated that he enjoyed 
working in the garden with his wife. In April 2008, the Veteran 
stated that he tended to worry and that he was depressed.  In May 
2008, the Veteran stated that he had quit his job of 37 years 
following a confrontation with the general manager.  In June 
2008, the Veteran stated that he made the right decision to quit 
his job and that he still wanted to work, but on a job with less 
pressure and stress.

On each occasion on mental status examination, the Veteran was 
alert, oriented, well groomed, and cooperative.  His affect was 
normal and his thought processes were linear and appropriate.  
His mood was depressed or anxious and his interests were limited.  
Speech was normal.  Memory and ability for abstract thinking were 
intact.  Impulse control, judgment, and insight were good.  
Concentration and attention were also good, and energy was 
adequate.

Records of a Veterans Center show that in August 2008 the 
Veteran's anxiety level had increased.  It was noted that the 
Veteran was discontented with his new job and under stress to 
build a customer sales base.  The Veteran indicated that he 
difficulty turning off his anxious thoughts and his combat 
experiences resurface in the midst of his anxiety.  In September 
2008, the Veteran complained of insomnia and of nonrestorative 
sleep, and of anxiousness.




On VA examination in September 2008, the Veteran stated that he 
had a hard time cooping.  He stated that he thought about events 
that happened 38 years ago.  He also stated that his involvement 
in a veterans support group was the best thing that he had done 
although he felt his intrusive memories, anger, anxiety, and 
difficulty sleeping had increased.  He explained that he slept 
about six to seven hours a night, but his sleep was interrupted 
with dreams and nightmares.  He complained of difficulty with 
anger control and of generalized anxiety.  He stated that he 
worried over everything, even inconsequential matters.  He stated 
hat while he was able to go to restaurants and shopping, he did 
not like to go into crowds because of increased anxiety and 
hypervigilance.  He stated that after he resigned his 38 year 
sales job because of a conflict with a new general manager, he 
had found another job, but lost his job, when the company went 
out of business.  He stated that he was capable of performing his 
daily activities.

On mental status examination, the Veteran was alert and oriented.  
Memory was normal.  His thought processes were logical and goal 
directed.  His affect was blunted, but insight and attention were 
adequate.  Speech was fluent.  He admitted to dysphoria but 
denied symptoms of depression.  He also denied any suicidal or 
homicidal ideation.  The Global Assessment of Functioning (GAF) 
score was 50.  The examiner commented that the Veteran's current 
psychiatric presentation resulted in a moderate degree of 
impairment in social functioning and a moderate degree of 
impairment in occupational functioning.  His overall level of 
disability is moderate.  

In November 2008, the Veteran stated that he had found another 
job, but was laid off after 90 days because the place had closed, 
so he was drawing unemployment.  He stated that he was looking 
for work.  He also stated that he was still going to group 
therapy, and that he and his group had had a great time on a trip 
to the Vietnam Memorial and as participants in a local Veteran's 
Day parade.




In December 2008, the Veteran reported that he was still not 
working.  He also stated that he enjoyed going to group therapy.  
He stated that he was looking for a stressless job.  In January 
2009, the Veteran reported that his nightmares had become very 
vivid.  He indicated that he had lost interest in things and he 
did not think he could work again around a lot of people.  

In February 2009, the Veteran complained of insomnia, anxiety, 
depression, and irritability.  In March 2009, the Veteran stated 
that he was pretty much depressed all the time.  He added that he 
was still enjoying the support of the veterans group.  In April 
2009, he stated that he was feeling more anxious and was having 
more vivid dreams.  In May 2009, the Veteran stated that he was 
coping day to day and trying to keep busy around the house.  He 
indicated that he was considering doing volunteer work at the new 
USO club at the airport.

In June 2009 the Veteran reported that he has involved in the 
American Legion and that he was the vice commander of a local 
unit.  He stated that he had been busy doing odd jobs, and he was 
planning to do volunteer work.  He complained of vivid dreams, 
but denied any suicidal thoughts.

In July 2009, the Veteran stated that he tried to stay busy 
around the house and that he became angry when around others.  He 
stated that he had started his volunteer work.  He indicated that 
he was short of patience and his level of anger level had 
increased. 

In August 2009, the Veteran's mood was euthymic, but the Veteran 
stated that he felt irritable and anxious.  He stated that he was 
almost always anger.  He complained of insomnia, anxiety, and 
depression.   

In a letter in February 2010, a VA psychologist stated that the 
Veteran first was seen at the Veteran Center in July 2005 because 
of increasing difficulties with intrusive thoughts, memories, and 
dreams of many of the events that occurred in Vietnam.   


The VA psychologist described the Veteran as hypervigilant, 
easily startled, nervous, anxious, and socially isolated.  The VA 
psychologist stated that the Veteran was forced to quit work 
because he became so stressed that he would visibly shake and 
could not focus, and added that the Veteran's symptoms had 
increased in frequency and intensity since leaving his job.  The 
VA psychologist stated that there was no possibility that the 
Veteran would return to work.

In a letter in February 2010, a private psychologist advised that 
despite good compliance with medication and treatment, the 
Veteran's symptoms have continuously worsened over the past five 
or more years, and have resulted in severe impairment in his 
occupational functioning.  The private psychologist described the 
Veteran as having intrusive recall and flashbacks of Vietnam, 
including episodes of dissociation, irritability, anger, and 
anxiety.  The private psychologist stated that the Veteran 
continued to experience severe sleep impairment characterized by 
distressing dreams and nightmares of Vietnam and to be socially 
isolated to avoid provocation of anxiety and symptoms of 
posttraumatic stress disorder.  The private psychologist 
described the Veteran's social impairment as severe and 
occupational impairment as total. 

The private psychologist stated that the occupational and social 
impairment resulted in deficiencies in most areas including work, 
family relationships, judgment, thinking and mood due to such 
symptoms as persistent depression and persistent anxiety that 
affects his ability to function appropriately and effectively; 
difficulty in adapting to stressful situations including work; 
and inability to establish and maintain effective relationships.  
Because of the persistent severity of the Veteran's symptoms, the 
private psychologist referred the Veteran for inpatient treatment 
at a VAMC.  The GAF score was 46.

In a letter in February 2010, a VA social worker stated that the 
Veteran's symptoms included severe anxiety, restlessness, 
hypervigilance, irritability, poor sleep, difficulty 
concentrating, and reoccurring, distressing dreams of his Vietnam 
experiences.  The VA social worker stated that the Veteran was 
slowly coming to terms that his symptoms of posttraumatic stress 
have increased to the point he cannot maintain employment."

Rating Principles

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's posttraumatic stress disorder has a current rating 
of 50 percent and has been evaluated under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411, since service connection 
was established.

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 70 percent, are occupational and social impairment with 
deficiencies in most areas, including work, school, family 
relationships, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression affecting 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  


The criteria for the next higher rating, 100 percent, are total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scores reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  

A GAF score of 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  

The evidence considered in determining the level of impairment 
from posttraumatic stress disorder is not restricted to the 
criteria under the General Rating Formula for Mental Disorder.  
Instead, VA must consider all symptoms that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, (DSM-IV), of the American 
Psychiatric Association, pertaining to the diagnosis of 
posttraumatic stress disorder.






Analysis

The evidence shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula for 
Mental Disorders and symptoms associated with the diagnosis of 
posttraumatic stress disorder under DSM-IV, which is referred to 
in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not 
covered in the rating criteria.  All of the Veteran's symptoms 
are considered in this analysis.

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for the 
next higher rating have been met.  It is the overall effect of 
the symptoms that determines the rating.

When interpreted in light of the Veteran's history and 
reconciling the various reports into a consistent picture, the VA 
and private mental health records document fairly consistent 
symptoms throughout the appeal period.  For example, the GAF 
scores of 46 and 50 are in the range from 41 to 50, indicative of 
serious impairment in social and occupational functioning.  

Also, the Veteran has been in regular psychotherapy for 
posttraumatic stress disorder, but despite compliance with this 
treatment regimen he still experiences sleep disturbance, 
intrusive thoughts, nightmares, irritability, severe anxiety, and 
anger problems.  The Veteran quit has job in May 2008, because of 
stress and conflict with his manager.  And the level of 
occupational and social impairment results in deficiencies in 
most areas, such as work, judgment, thinking, or mood.

The disability picture has remained constant and the effect of 
posttraumatic stress disorder more nearly approximates the 
criteria for a 70 percent rating.






Although the Veteran has severe occupational and social 
impairment, neither gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, nor memory loss for names of 
close relatives, own occupation, or own name has not been shown 
at any time during the appeal under the General Rating Formula.  
And the symptoms attributable to posttraumatic stress under DSM-
IV are not the equivalent to total occupational and social 
impairment under the General Rating Formula at any time during 
the appeal period. 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating is 
not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd 
Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).





The Board finds that the rating criteria reasonably describe the 
Veteran's symptomatology.  In other words, the Veteran does not 
have any symptomatology not already contemplated by the General 
Rating Formula for Mental Disorders or by DSM-IV.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1). 


ORDER

A rating for of 70 percent for posttraumatic stress disorder is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.


REMAND

When the record contains evidence of potential claim for a total 
disability rating for compensation based on individual 
unemployability, whether expressly raised by the Veteran or 
reasonably raised by the record, the claim is not a separate 
claim, but involves an attempt to obtain an appropriate rating 
for a disability as part of a claim for increase.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

With the grant of a 70 percent rating for posttraumatic stress 
disorder and evidence that the Veteran is unable to work because 
of posttraumatic stress disorder, the case is REMANDED for the 
following action:

1.  Develop the claim for a total 
disability rating for compensation based on 
individual unemployability, including the 
duty to notify and the duty to assist under 
the VCAA.




2.  After the development is completed, 
adjudicate the claim for a total disability 
rating for compensation based on individual 
unemployability.  If the decision is 
adverse to the Veteran, furnish the Veteran 
and his representative a supplemental 
statement of the case and return the case 
to the Boar

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


